Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6, 7-11, 13, 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zannis et al (2004/0267277).
Zannis et al teaches a method of repairing a tendon of a patient (see at least par. 0002, 0011).
Said method comprising: arthroscopically inserting a sheet-like implant 16 into a joint region of the patient (see at least par. 0007, 0059 and figure 33);

    PNG
    media_image1.png
    547
    567
    media_image1.png
    Greyscale

positioning the implant so that the implant overlies a partial thickness tear of the tendon with an implant delivery device (i.e. 10A).
Zannis et al teaches:
[0011] Another common site of soft tissue injury and degeneration is the rotator cuff in the shoulder. The rotator cuff comprises the tendons that attach muscles to a bone in the shoulder. Where one of the tendons is thin, delaminated or frayed to the point that surgical repair or reconstruction is necessary, the damaged tendon can be reinforced with graft tissue or with an orthopaedic implant.

It is the examiner’s position that at least a thin or frayed tendon is a partial thickness tear. Additionally, applicant specification and FIG. 2 teach a frayed tendon is a partial thickness tear. Applicants par. 0031 and FIG. 2 teach:
  [0031] A distal tendon 22 of supraspinatus 30 meets humerus 24 at an insertion point 32. In the embodiment of FIG. 2, tendon 22 includes a damaged portion 140 located near insertion point 32. Damaged portion 140 includes a tear 142 extending partially through tendon 22. Tear 142 may be referred to as a partial thickness tear. Tendon 22 of FIG. 2 has become frayed. A number of loose tendon fibers 144 are visible in FIG. 2.

    PNG
    media_image2.png
    735
    625
    media_image2.png
    Greyscale

the damaged tendon can be reinforced with graft tissue with an orthopaedic implant. To reinforce said tendon inherently requires overlying the partial the partial thickness tear.
The method further comprising securing the implant to the tendon while the implant overlies the partial thickness tear of the tendon (see par. 0115, “place the implant at the desired site for permanent attachment”, permanent attachment includes cellular ingrowth as defined by applicant’s claim 8);
wherein upon implantation of the implant over the partial thickness tear of the tendon, the implant promotes tissue remodeling within the implant (see par. 0012 teaching the implant is RESTORE which is resorbable implant).
Claims 2, 9, 16, wherein upon implantation of the implant over the partial thickness tear of the tendon, the implant shares some of an applied load on the tendon; and wherein the implant induces additional tendon tissue formation over time to reduce an amount of load sharing of the applied load on the tendon by the implant at least as the implant is resorbed. 
Claim 3, 10, 17, RESTORE has a tensile modulus at implantation of no more than 50 MPa. Also see par. 0017 wherein the implant approximates the damaged tissue of the rotator cuff.
Claims 4, 11, 18, wherein the implant is configured to degrade in tensile modulus over time by being resorbed.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Zannis et al (2004/0267277) in view of Jamiolkowski et al (2005/0113938).
Zannis et al teaches the method of repairing a tendon as described above. However, Zannis et al is unclear as to the securing the implant to the tendon which includes using staples.
A tendon strain is interpreted as a partial thickness tear and not a full thickness tear as shown in figure 9. 


    PNG
    media_image3.png
    360
    355
    media_image3.png
    Greyscale

Jamiolkowski et al teaches positioning an implant over (see claims 61) the [partial thickness] tear of the supraspinatus tendon and attaching the implant by various means including staples:
[0087] Affixing the implant to the damaged site may be accomplished by a number of methods including, but not limited to, suturing, stapling, or using a glue or a device selected from the group consisting of suture anchors, tissue tacks, darts, screws, arrows, and combinations thereof. The glue may be selected from fibrin glues, fibrin clots, platelet rich plasma, platelet poor plasma, blood clots, biologically compatible adhesives, and combinations thereof.

It would have been obvious to one having ordinary skill in the art to have tried stapling to attach the implant to the tendon as taught by Jamiolkowski et al with the method of Zannis et al with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11,116,623. Although the claims at issue are not identical, they are not patentably distinct from each other because at least current claim 1 is generic to the patented claims including the method of attaching an implant to a partial thickness tear of a tendon. 
Claims 1-6, 8-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,431,397. Although the claims at issue are not identical, they are not patentably distinct from each other because at least current claim 1 is generic to the patented claims including the method of attaching an implant to a partial thickness tear of a tendon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738